 
Exhibit 10.35

 
PAYMENT AND SUBSCRIPTION AGREEMENT
 
This Payment and Subscription Agreement (the "Agreement") is made and entered
into as of December 19, 2007 among El Pollo Loco, Inc. (the "Company"), a
Delaware corporation, Chicken Acquisition Corp. ("CAC"), a Delaware corporation,
and Trimaran Fund II, LLC ("Purchaser"), a Delaware limited liability company.
 
WHEREAS, the Company is required to post a bond (the "Bond") securing its
obligation to pay a judgment (the "Judgment") in connection with the El Pollo
Loco S.A. de C.V. v. El Pollo Loco, Inc. litigation (the "Litigation");
 
WHEREAS, the Purchaser agrees to assist the Company in posting the Bond in
consideration for the Company and CAC entering into this Agreement and a Fee
Agreement (the "Fee Agreement"), dated the date hereof, among the Purchaser, the
Company and CAC, pursuant to which the Company or CAC, as the case may be, shall
pay Purchaser specified fees in respect of the services Purchaser is providing
to the Company in posting the Bond; and
 
WHEREAS, in the event that Purchaser pays, directly or indirectly, any amounts
(the aggregate of such amounts, the "Investment Amount") relating to the Bond or
the Judgment, including any costs and expenses of Purchaser related to this
Agreement or the Fee Agreement, any amounts pursuant to the Reimbursement
Agreement (as defined in the Fee Agreement) or relating to any cash collateral
provided thereunder, Purchaser shall be reimbursed for the Investment Amount
pursuant to this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties herein contained, the Company, CAC and Purchaser
hereby agree as follows:
 
1.  Bond Posting; Payment or Subscription.
 
(a)  Bond Posting. On the date hereof, Purchaser shall cause the Letter of
Credit (as defined in the Reimbursement Agreement) to be issued to secure the
Bond being posted on behalf of the Company.
 
(b)  Payment or Subscription. At the Closing (as defined below) upon the terms
and subject to the conditions set forth in this Agreement, in consideration for
Purchaser's payment of the Investment Amount, at Purchaser's option:
 
(i)  the Company or CAC shall pay Purchaser or Purchaser's designee an amount in
cash equal to up to the Investment Amount;
 
(ii)  the Company or CAC, at Purchaser's option, shall issue to Purchaser or
Purchaser's designee a promissory note with a principal amount equal to up to
the Investment Amount containing terms substantially similar to those set forth
in Exhibit A hereto, subject to applicable preemptive rights as described below;
 
 

--------------------------------------------------------------------------------

 
 
(iii)  Purchaser or Purchaser's designee shall automatically, and with no
further action by any party hereto, have a right of payment due immediately from
the Company or CAC, at Purchaser's option, for payment in full of an amount
equal to up to the Investment Amount, accruing interest at a rate of 13.25% per
annum, compounded annually, which rate shall increase by 0.50% per calendar
quarter (with the first such increase occurring at the beginning of the second
calendar quarter after the Closing) up to a maximum rate of 17.5% per annum;
 
(iv)  CAC shall issue to Purchaser or Purchaser's designee shares of Convertible
Preferred Stock, par value $0.01 per share (the "Convertible Preferred Stock"),
in CAC at a price per share and on terms substantially similar to those set
forth in Schedule B hereto in an aggregate issue price equal to up to the
Investment Amount, subject to applicable preemptive rights as described below;
 
(v)  CAC shall issue to Purchaser or Purchaser's designee shares of common
stock, par value $0.01 per share (the "Common Stock"), of CAC at a price per
share as set forth in Schedule C hereto in an aggregate amount equal to up to
the Investment Amount, subject to applicable preemptive rights as described
below; or
 
(vi)  Purchaser may choose any combination of (i) through (v) above for an
aggregate amount equal to up to the Investment Amount;
 
provided that, Purchaser may choose options (i) through (vi) only to the extent
that such options do not result in a default under the terms of the Company's or
CAC's outstanding indebtedness at the time of the Closing; provided further that
any Issuance (as defined below), including any issuance pursuant to Section 1(c)
below, to a party to the LLC Operating Agreement (as defined below) shall be
held, at Purchaser's option, either: (i) directly by the purchasing stockholder
or (ii) through Trimaran Pollo Partners, LLC. For purposes of this Agreement,
the "Payment" shall mean any of (i) through (vi) above.
 
(c)  Preemptive Rights. Any issuance of shares or debt securities under this
Agreement or the Fee Agreement (each, an "Issuance") pursuant to Sections
1(b)(ii), (iv), (v) or (vi) above shall be subject to applicable preemptive
rights pursuant to the Stockholders Agreement (the "Stockholders Agreement"),
dated November 18, 2005, by and among CAC and the stockholders listed therein,
and the Second Amended and Restated Limited Liability Company Operating
Agreement (the "LLC Operating Agreement"), dated March 8, 2006, of Trimaran
Pollo Partners, LLC. To the extent any parties to such agreements elect to
exercise applicable preemptive rights with respect to any Issuance, at
Purchaser's option:
 
(i)  upon such Issuance, Purchaser shall sell to each party who has duly
applicable exercised preemptive rights the number of shares or debt securities
(or pro rata portion of such debt security, as the case may be) as to which such
preemptive rights have been exercised at a price per share or per debt security
equal to the price per share or per debt security in the Issuance; or
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)  CAC shall (A) repurchase from Purchaser the number of shares or debt
securities as to which such preemptive rights have been duly exercised at a
price per share or per debt security equal to the price per share in the
Issuance and (B) sell such shares or debt securities to each party who has duly
exercised applicable preemptive rights.
 
(d)  Closing. The closing (the "Closing") of the Payment shall take place no
later than five days after all of the conditions set forth in Section 3 of this
Agreement have been satisfied or waived (other than those conditions which by
their terms are intended to be satisfied at the Closing) at the offices of
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York
10036, or on such other date as mutually agreed by the parties to this
Agreement.
 
(e)  Blue Sky Compliance. The Company, Purchaser and CAC shall comply with all
state securities or "blue sky" laws which are applicable to the Payment
hereunder, and Purchaser agrees to provide the Company and CAC with such
information, and cooperate with such filings, as may be required in connection
with such compliance.
 
(f)  Stockholders Agreement. If shares of capital stock are to be issued
pursuant to this Agreement or the Fee Agreement, (i) the Purchaser or
Purchaser's designee, as applicable, shall, if necessary, execute a Joinder (the
"Joinder") to the Stockholders Agreement pursuant to which Purchaser or
Purchaser's designee, as applicable, becomes a party to the Stockholders
Agreement as an Additional Stockholder (as defined in the Stockholders
Agreement) and bound by the provisions thereto and (ii) CAC shall cause such
amendments to the Stockholders Agreement as are required pursuant to the terms
thereto to reflect Purchaser or Purchaser's designee, as applicable, as an
Additional Stockholder.
 
(g)  Compliance with Indentures. If requested by Trimaran, the Company or CAC,
as applicable, shall engage (at the Company or CAC's expense, as applicable) an
investment banking firm of national standing to give an opinion as to the
fairness to the Company or CAC, as the case may be, of the transactions
contemplated by this Agreement. Each of the Company and CAC shall use best
efforts to comply with Section 4.11 of the Indenture, dated as of November 18,
2005, among El Pollo Loco, Inc. (as successor to EPL Finance Corp. by merger),
EPL Intermediate, Inc. and The Bank of New York Trust Company, N.A., as trustee
(the "EPL Indenture") and Section 4.11 of the Indenture, dated as of November
18, 2005, between EPL Intermediate, Inc. (as successor to EPL Intermediate
Finance Corp. by merger) and The Bank of New York Trust Company, N.A., as
trustee (the "Intermediate Indenture" and, together with the EPL Indenture, the
Indentures), to the extent applicable, including by delivering an officer's
certificate or fairness opinion if required; provided that, if either the
Company or CAC are unable to so comply with the Indentures, this Agreement shall
be modified by the parties but only to the extent required to so comply with the
Indentures.
 
 
3

--------------------------------------------------------------------------------

 
 
2.  Representations and Warranties and Other Agreements.
 
(a)  Representations and Warranties and Agreements of Purchaser. Purchaser
represents and warrants to, and agrees with, the Company and CAC that, as of the
date hereof and as of the Closing:
 
(i)  Any shares of capital stock (the "Shares"), notes or obligations acquired
by Purchaser pursuant to this Agreement (collectively with the Shares,
"Securities") are for Purchaser's own account for investment purposes or to
satisfy preemptive rights pursuant to the Stockholders Agreement or the LLC
Operating Agreement and not with a view to distribution of the Securities or for
sale in violation of the Securities Act of 1933, as amended, and the rules and
regulations in effect from time to time thereunder (the "Securities Act") or
other applicable law; provided that the disposition of Purchaser's property
shall at all times be within Purchaser's control.
 
(ii)  Purchaser has been advised by the Company and CAC that: (A) neither the
offer nor sale of any Securities has been registered under the Securities Act or
any state or foreign securities or "blue sky" laws and neither the Company nor
CAC is required to register the Securities; (B) the Securities, when issued, are
characterized as "restricted securities" under the Securities Act as they are
being acquired from CAC in a transaction not involving a public offering and
that Purchaser may not resell the Securities and must continue to bear the
economic risk of the investment in its Securities unless the offer and sale of
the Securities is subsequently registered under the Securities Act and all
applicable state or foreign securities or "blue sky" laws or an exemption from
such registration is available; (C) it is not anticipated that there will be any
public market for the Securities in the foreseeable future; (D) when and if the
Securities may be disposed of without registration under the Securities Act in
reliance on Rule 144, such disposition can be made only in limited amounts in
accordance with the terms and conditions of such Rule; (E) if the Rule 144
exemption is not available, public offer or sale of any Securities without
registration will require the availability of another exemption under the
Securities Act; (F) a restrictive legend in the form satisfactory to CAC shall
be placed on the certificates representing the Securities; and (G) a notation
shall be made in the appropriate records of CAC indicating that the Securities
are subject to restrictions on transfer and, if CAC should engage the services
of a stock transfer agent, appropriate stop transfer restrictions will be issued
to such stock transfer agent.
 
(iii)  Purchaser is an "accredited investor" as defined in the Securities Act
and Purchaser has such knowledge, skill and experience in business, financial
and investment matters so that Purchaser is capable of evaluating the merits,
risks and consequences of an investment in the Securities to be purchased by it
and is able to bear the economic risk of the loss of its investment.
 
 
4

--------------------------------------------------------------------------------

 
 
(iv)  Purchaser is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization.
 
(v)  Purchaser has all the requisite power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.
 
(vi)  This Agreement has been duly and validly authorized, executed and
delivered by Purchaser.
 
(vii)  This Agreement constitutes the valid, binding and enforceable agreement
of Purchaser except as enforceability may be limited by (A) applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws relating to or affecting creditor’s rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
(viii)  The execution, delivery and performance by Purchaser of this Agreement
does not and will not (A) violate any provision of Purchaser's organizational
documents, (B) constitute or result in a breach of or a default (or an event
which, with notice or lapse of time, or both, has the potential of constituting
a default) under any agreement to which Purchaser is a party, (C) violate any
law binding upon Purchaser or to which any of its assets are subject or
(D) require the consent of any third party or governmental body or agency,
except with respect to clauses (B), (C) and (D) above, as would not reasonably
be expected to have a material adverse effect on Purchaser.
 
(b)  Representations and Warranties of the Company and CAC. Each of the Company
and CAC (each, as "Representing Party") represents and warrants, as to itself,
to Purchaser that, as of the date hereof and as of the Closing:
 
(i)  The Representing Party is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.
 
(ii)  The Representing Party has the requisite corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
 
(iii)  This Agreement has been duly and validly authorized, executed and
delivered by the Representing Party.
 
(iv)  This Agreement constitutes the valid, binding and enforceable agreement of
the Representing Party, except as such enforceability may be limited by
(A) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws relating to or affecting creditors’ rights
generally and (B) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
 
5

--------------------------------------------------------------------------------

 
 
(v)  The execution, delivery and performance by the Representing Party of this
Agreement does not and will not (A) violate any provision of the Representing
Party’s Certificate of Incorporation or By-laws, (B) constitute or result in a
breach of or a default (or an event which, with notice or lapse of time, or
both, has the potential of constituting a default) under any agreement to which
the Representing Party is a party, (C) violate any law binding upon the
Representing Party or to which any of its assets are subject or (D) require the
consent of any third party or governmental body or agency.
 
(vi)  The Shares, upon issuance by CAC pursuant to this Agreement, will be duly
authorized, validly issued, fully paid and non-assessable.
 
(vii)  Assuming the accuracy of the representations set forth in Section 2
hereof, the offer and sale of the Securities is not required to be registered
under the Securities Act.
 
3.  Conditions to Performance.
 
(a)  Conditions to the Company and CAC's Obligations. The Company and CAC’s
obligation to consummate the Closing is subject to satisfaction or waiver by the
Company and CAC of the following conditions: (i) Purchaser or Purchaser's
representative shall have paid the Investment Amount, (ii) Purchaser shall have
provided notice to the Company and CAC of the form of Payment pursuant to
Section 1(b) of this Agreement, and (iii) if any Shares are to be issued at the
Closing, Purchaser or Purchaser's designee, as applicable, shall have executed
the Joinder, if necessary.
 
(b)  Conditions to Purchaser's Obligations. The obligation of Purchaser to
consummate the Closing is subject to satisfaction or waiver by Purchaser of the
following conditions: (i) the performance by the Company and CAC at or prior to
the Closing of all of the agreements of the Company contemplated to be performed
hereunder at or prior to the Closing, (ii) the accuracy of the representations
and warranties of the Company and CAC contained in Section 2 hereof, (iii) no
statute, rule, regulation or order of any court or administrative agency being
in effect which prohibits the Company, CAC or Purchaser from consummating the
transactions contemplated hereby, (iv) the Company or CAC, as the case may be,
shall have delivered to Purchaser, in form reasonably acceptable to Purchaser,
all documents evidencing the Payment, (v) the Company shall have delivered to
Purchaser evidence, in form reasonably acceptable to Purchaser, of termination
of the Bond and (vi) if any Shares are to be issued at the Closing, CAC shall
have executed the Joinder and any applicable amendments to the Stockholders
Agreement.
 
4.  Survival. The representations and warranties of the parties set forth in
this Agreement shall survive the Closing.
 
 
6

--------------------------------------------------------------------------------

 
 
5.  Binding Effect. The provisions of this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and the heirs, successors and
assigns of the parties hereto.
 
6.  Fees and Expenses. Each of the Company and CAC shall bear its own costs and
expenses, and the Company shall bear the costs and expenses of Purchaser, in
connection with the negotiation, execution and delivery of this Agreement and
the other documents related hereto.
 
7.  Assignment. None of the parties to this Agreement shall assign any rights
under this Agreement without the prior written consent of the other parties
hereto; provided that Purchaser may assign its rights and obligations under this
Agreement to any affiliate of Purchaser (including any investor participating in
Purchaser's investment program) without the consent of any party hereto,
provided that such assignment shall not relieve Purchaser of its obligations
under this Agreement. Except as expressly set forth in this Agreement, this
Agreement shall inure to the benefit of, and be binding upon, the permitted
successors and assigns of each of the parties to this Agreement. Except as
provided in this Section 7, any attempted assignment under this Agreement by any
party to this Agreement which has not been consented to by the other parties
shall be void.
 
8.  Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
9.  Invalidity of Provisions. The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.
 
10.  Headings; Execution in Counterparts. The headings and captions contained
herein are for convenience of reference only and shall not control or affect the
meaning or construction of any provision hereof. This Agreement may be executed
in counterparts, each of which shall be deemed to be an original and all of
which together shall constitute but one and the same instrument.
 
11.  Notices. All notices and other communications provided for herein shall be
dated and in writing and shall be deemed to have been duly given when delivered,
if delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid and when received if delivered otherwise, to the
party to whom it is directed:
 
If to The Company:
 
El Pollo Loco, Inc.
c/o EPL Intermediate, Inc.
3535 Harbor Blvd., Suite 100
Costa Mesa, CA 92628
Attn: Jerry Lovejoy, Esq.
Telephone: 714-599-5085
Fax: 714-599-5563
 
 
7

--------------------------------------------------------------------------------

 


If to CAC:
 
Chicken Acquisition Corp.
c/o EPL Intermediate, Inc.
3535 Harbor Blvd., Suite 100
Costa Mesa, CA 92628
Attn: Jerry Lovejoy, Esq.
Telephone: 714-599-5085
Fax: 714-599-5563


In either case, with a copy to:


Pepper Hamilton LLP
Hamilton Square
600 Fourteenth Street, N.W.
Washington, DC 20005
Attn: Robert B. Murphy, Esq.
Telephone: 202-220-1454
Fax: 202-220-1665


If to Purchaser:


Trimaran Fund II, LLC
c/o Trimaran Fund Management, L.L.C.
1325 Avenue of the Americas, 34th Floor
New York, New York 10019
Attn: Alberto Robaina
Telephone: 212-885-4735
Fax: 212-885-4350
 
With a copy to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036-6522
Attn: Eileen T. Nugent
Thomas W. Greenberg
Fax: 212-735-2000


or at such other address as such party shall have specified by notice in writing
to the other parties in accordance with this Section 11.
 
 
8

--------------------------------------------------------------------------------

 
 
12.  Termination. This Agreement shall terminate upon the earlier of (i)
issuance of a final non-appealable Judgment or termination of the Litigation, in
each case, pursuant to which Purchaser is not obligated to pay any amount and
(ii) mutual agreement of the parties to this Agreement.
 
13.  Amendment. This Agreement may not be amended, modified or supplemented and
no waivers of or consents to departures from the provisions hereof may be given
unless consented to in writing by each party to this Agreement. Unless otherwise
specified in such waiver or consent, a waiver or consent given hereunder shall
be effective only in the specific instance and for the specific purpose for
which given. No failure or delay by the parties to this Agreement in exercising
any right hereunder or under the Fee Agreement shall operate as a waiver
thereof.
 
14.  Entire Agreement. The parties agree that this Agreement and the Fee
Agreement contain the entire understanding among the parties hereto relating to
the matter hereof.
 
15.  Third Party Beneficiaries. Nothing expressed or implied in this Agreement
is intended or shall be construed to confer upon or give to any third party any
rights or remedies against any party hereto.
 
16.  Specific Performance. The parties acknowledge and agree that any breach of
the terms of this Agreement would give rise to irreparable harm for which money
damages would not be an adequate remedy and accordingly the parties agree that,
in addition to any other remedies, each party shall be entitled to enforce the
terms of this Agreement by a decree of specific performance without the
necessity of proving the inadequacy of money damages as a remedy.
 
 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, CAC and Purchaser have executed this Agreement
as of the date first above written.

        EL POLLO LOCO, INC.  
   
   
  By:   /s/ Joseph N. Stein  

--------------------------------------------------------------------------------

Name: Joseph N. Stein   Title: Chief Financial Officer

        CHICKEN ACQUISITION CORP.  
   
   
  By:   /s/ Dean C. Kehler  

--------------------------------------------------------------------------------

Name: Dean C. Kehler   Title: Vice President

        TRIMARAN FUND II, LLC  
   
   
  By:   /s/ Dean C. Kehler  

--------------------------------------------------------------------------------

Name: Dean C. Kehler   Title:


 
10

--------------------------------------------------------------------------------

 

SCHEDULE A


Promissory Note
Term Sheet



Issuer
 
CAC or the Company, at Purchaser's option
     
Term
 
2 Years
     
Principal Amount
 
As elected pursuant to Section 1(b) of the Payment and Subscription Agreement.
     
Interest
 
13.25% compounded annually, which rate shall increase by 0.50% per calendar
quarter (with the first such increase occurring at the beginning of the second
calendar quarter after Closing) up to a maximum rate of 17.5% per annum.
Interest shall be paid quarterly at Purchaser's option, either in: (i) cash,
(ii) a promissory note having substantially similar terms to those set forth in
this Exhibit A (iii) Convertible Preferred Stock of CAC at a price of $43.22 per
share on terms substantially similar to those set forth in Exhibit B of the
Payment and Subscription Agreement, or (iv) Common Stock of CAC at a price of
$43.22 per share.
     
Conversion
 
The outstanding principal amount of the promissory note plus any accrued but
unpaid interest shall be convertible, in whole or in part, into, at Purchaser's
option, (i) shares of Convertible Preferred Stock of CAC, at a price of $43.22
per share on terms substantially similar to those set forth in Exhibit B of the
Payment and Subscription Agreement, or (ii) Common Stock of CAC at a price of
$43.22 per share.
     
Covenants/Defaults
 
Cross default with credit agreement and bonds.

 
 
11

--------------------------------------------------------------------------------

 

SCHEDULE B
 
Convertible Preferred Stock
Term Sheet


Issuer
 
CAC
     
Security
 
Convertible Preferred Stock
     
Original Issue Price
 
$43.22 per share. For purposes of this Term Sheet, the aggregate price for all
shares of Convertible Preferred Stock issued shall be the "Preferred Investment
Amount."
     
Voting Rights
 
Right to vote with the Common Stock on an As-Converted Basis. See Protective
Covenants below.
     
Dividend
 
Each share of Convertible Preferred Stock will accrue a dividend, to be paid
quarterly, equal to 13.25% per annum of the Original Issue Price, compounded
annually, which rate shall increase by 0.50% per calendar quarter (with the
first such increase occurring at the beginning of the second calendar quarter
after the issuance of such share of Convertible Preferred Stock) up to a maximum
rate of 17.5% per annum.
 
The Convertible Preferred Stock will participate on an As-Converted Basis in any
dividends paid on the Common Stock.
     
"As Converted Basis"
 
"As-Converted Basis" means that Purchaser will for the relevant purpose be
deemed to hold the number of shares of Common Stock that it would be entitled to
receive if its Convertible Preferred Stock had been converted to Common Stock
pursuant to its conversion right on or prior to the relevant date.
     
Liquidation Preference
 
Convertible Preferred Stock shall have a liquidation preference to Common Stock
equal to the greater of its Original Issue Price or what the Convertible
Preferred Stock would receive on an As Converted Basis upon liquidation.
     
Conversion
 
Each share of Convertible Preferred Stock will be convertible at any time into,
at Purchaser's option, (i) a number of shares of Common Stock equal to the
quotient of the Original Issue Price plus any accrued but unpaid dividends for
the Convertible Preferred Stock divided by 43,22, subject to anti-dilution
protection or (ii) a Promissory Note for an amount equal to the aggregate
Original Issue Price for any shares of Convertible Preferred Stock so converted
plus the aggregate of any accrued and unpaid dividends on such shares of
Convertible Preferred Stock on terms substantially similar to those set forth in
Exhibit B to the Payment and Subscription Agreement.
     

 
 
12

--------------------------------------------------------------------------------

 
 
Anti-Dilution Protection
 
Customary weighted average anti-dilution adjustments.
     
Ranking
 
Subordinated and junior to indebtedness, senior to all other capital stock.
     
Protective Covenants
 
Customary protective covenants, including: The consent of the holders of
Convertible Preferred Stock will be required for any action that would (i) alter
the rights, preferences or privileges of the Convertible Preferred Stock; (ii)
amend any provision of CAC's certificate of incorporation or by-laws relative to
the Convertible Preferred Stock; (iii) increase or decrease the number of issued
or authorized shares of Convertible Preferred Stock; (iv) create any series or
class of shares having a preference or priority as to dividends or assets
superior to or on a parity with that of the Convertible Preferred Stock, (v)
constitute a sale, lease, pledge or other disposal of all or substantially all
the assets of CAC or a merger, reorganization or similar transaction, or (vi)
constitute a repurchase or redemption of other equity securities.
     
Registration Rights
 
Customary rights, as set forth in the Stockholders Agreement.
     
Tag-Along, Drag Along, Preemptive Rights, ROFR
 
Customary rights, as set forth in the Stockholders Agreement.




 
13

--------------------------------------------------------------------------------

 

SCHEDULE C
Common Stock


$43.22 per share.
 
 
14

--------------------------------------------------------------------------------

 